Washington A.
Washburn testified thus: “ I am a police officer of Worcester, and have known the defendant a year and a half. During that time she has been an inmate of a house of ill fame; sometimes at the 6 brick house ’ and sometimes at the ‘ farm.’ ■ I do not know that she has employment. .1 do not know about her means of support. I have seen her, within the time mentioned in the complaint, twice at the house called the ‘ farm,’ which is a house of ill fame, about two or three minutes each time; and three or four other times on the street, walking with other girls from the same institution. When on the street, she was passing along as other people do ; nothing peculiar about her appearance. On my inquiry where she came from, she said she had no relatives here, but her folks lived in Canada. When 1 arrested her, I found her concealed under the attic roof of the house called the ‘farm,’ thirty or forty feet from the light.”
James M. Drennan testified “ that he had known the defendant a year or more; saw her once, within the time mentioned in the complaint, at the ‘ farm,’ about five minutes or so ; that there she was doing nothing particular; did not remember whether it was in the daytime or evening; had seen her walking on the street; and never saw her doing anything.”
George Harrington testified “ that he was a hack-driver; had been to the' ‘ farm ’ frequently; did not know that he saw the defendant there during the time mentioned in the complaint; but had seen her at the ‘ farm ’ once or twice in the evening; that she was there doing nothing.”
The defendant requested the judge to rule that there was not sufficient evidence to warrant a conviction; but he refused to do so, and submitted the case to the jury with instructions to which no exception was taken. The jury returned a verdict of guilty, and the defendant alleged exceptions.
By tttp: Court.
There was evidence sufficient to warrant the jury in finding the verdict.

Exceptions overruled.